Case 3:17-cv-00072-NKM-JCH Document 817 Filed 08/04/20 Page 1 of 3 Pageid#: 12281




                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA



    ELIZABETH SINES                                     :       Case No. 3:17-cv-00072

                    Plaintiff                           :       Judge MOON
                                                                Mag. Judge Hoppe

                                                        :       MOTION TO COMPEL
           -v-                                                  THE DEPOSITION OF
                                                                WES BELLAMY
    JASON KESSLER et al.                                :

                                                        :
                    Defendants


            Defendants Jason Kessler, Nathan Damigo, Matthew Parrott, Identity Evropa, and

    Traditionalist Workers Party (“Defendants”) move the Court for an order compelling nonparty

    Wes Bellamy to appear for his deposition.

           On June 15, 2020 Defendants noticed all parties to this litigation that they would issue

    a subpoena take the deposition of Mr. Bellamy. On June 17, 2020 Defendants obtained

    personal service of the subpoena on Mr. Bellamy. Thereafter, Defendants mailed a letter to

    Mr. Bellamy at the address where personal service was obtained directing him to contact the

    Defendants to receive remote meeting credentials or if he wished to re-schedule his deposition

    date or time.

           Though he was properly subpoenaed and personally served, Mr. Bellamy neither

    appeared for his deposition nor made any other type of legally permitted response. Federal

    Rule of Civil Procedure 37(a) allows a party to apply to the Court for an order compelling

    discovery. FED. R. CIV. P. 37(a)(2)(A). Federal Rule of Civil Procedure 45
                                                 1
Case 3:17-cv-00072-NKM-JCH Document 817 Filed 08/04/20 Page 2 of 3 Pageid#: 12282




    allows a subpoena to command a person to attend a deposition. FED. R. CIV. P. 45(c)(1).

    Failure to obey a subpoena is subject to civil contempt if the subpoena has been served and

    the failure to obey is not adequately explained. FED. R. CIV. P. 45(e). Mr. Bellamy was

    subpoenaed (Ex. A) and personally served (Ex. B). No adequate explanation has been

    provided for Mr. Bellamy’s failure to obey.

           Wherefore, Defendants respectfully request that the Court (1) compel Mr. Bellamy to

    appear for his deposition; and (2) order Mr. Bellamy to pay Defendants’ reasonable expenses

    incurred in arranging Bellamy’s July 21, 2020, deposition and in bringing this motion,

    including reasonable attorneys’ fees and costs.


                                         Respectfully Submitted,



                                         s/ Elmer Woodard_____________
                                         Elmer Woodard (VSB No. 27734)
                                         5661 US Hwy 29
                                         Blairs, VA 24527
                                         Phone: 434-878-3422
                                         Email : isuecrooks@comcast.net
                                         ATTORNEY FOR DEFENDANTS

                                         s/ JAMES E. KOLENICH (PHV)
                                          JAMES E. KOLENICH
                                         KOLENICH LAW OFFICE
                                         9435 Waterstone Blvd. #140
                                         Cincinnati, OH 45249
                                         (513) 444-2150
                                         (513) 297-6065 (Fax)
                                         JEK318@gmail.com
                                         ATTORNEY FOR DEFENDANTS


                                  CERTIFICATE OF SERVICE

            I certify the above was served on August 4, 2020 on all ECF participants and that
    parties requiring service by other means were served as follows:

    Elliott Kline a/k/a Eli Mosley eli.f.mosley@gmail.com deplorabletruth@gmail.com
                                                      2
Case 3:17-cv-00072-NKM-JCH Document 817 Filed 08/04/20 Page 3 of 3 Pageid#: 12283




    Matthew Heimbach matthew.w.heimbach@gmail.com
    Christopher Cantwell christopher.cantwell@gmail.com
    Vanguard America c/o Dillon Hopper dillon_hopper@protonmail.com
    Robert Azzmador Ray azzmador@gmail.com
    Richard Spencer richardbspencer@gmail.com


                                                  s/ James E. Kolenich
                                                  James E. Kolenich




                                             3
